Citation Nr: 0303757	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant had active service from February 1989 
to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) that, inter alia, denied the 
veteran's claim of entitlement to service connection for a 
heart disorder.  

In November 2002, the veteran appeared at the RO before the 
undersigned in Washington, D.C. at a Video Conference Board 
hearing.  The transcript of that hearing has been associated 
with the claims file.  As will be explained below, the issue 
has been appropriately developed and is now ready for 
appellate review 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  A heart disorder, diagnosed as Wolff-Parkinson-White 
syndrome, has been shown by competent medical evidence to 
have existed in service.  

3.  The veteran's current heart disorder, diagnosed as Wolff-
Parkinson-White syndrome, has been shown by competent medical 
evidence to be related to service.  


CONCLUSION OF LAW

A heart disorder, diagnosed as Wolff-Parkinson-White 
syndrome, was incurred in service, and service connection for 
Wolff-Parkinson-White syndrome is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a heart disorder.  He contends that his heart disorder was 
related to service.  Specifically, he states that he had all 
the symptoms of a heart disorder on active duty, and that a 
private physician has reviewed his service medical records 
and concluded that his current diagnosis of Wolff-Parkinson-
White syndrome is related to the condition that was present 
on active duty.  In the alternative, he notes that service 
connection is in effect for hypertension, and theorizes that 
his current heart disorder is related to that service-
connected disease.  He states that service connection should 
be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  A brief factual background will then be set out.  
Finally, the Board will analyze the veteran's claim.

Veterans Claims Assistance Act of 2000

As noted in an April 2001 letter to the veteran from the RO, 
and the May 2002 statement of the case, there was a 
significant change in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in February 2001, the veteran clearly 
identified the disability in question, the basis for the 
claim and the benefit sought.  The claim appeared 
substantially complete on its face. 

The former well-grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded, but 
upon the current standard of review which requires that after 
the evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The RO in this case considered the claim on the 
merits, without consideration of the former well-grounded 
claim requirement.  See the December 2001 rating decision.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 2001 rating decision, and May 2002 statement of the 
case.  In those decisions, the veteran was advised that there 
was no competent medical evidence of a heart disorder in 
service, and no competent medical evidence that the veteran 
had a current heart disorder that was related to service.  
The letter from the RO dated in April 2001 specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In that letter and in the May 2002 statement of 
the case, the veteran was advised what evidence he should 
submit and that VA would assist his in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorders, along with completed authorizations, so that the 
RO could obtain any records identified.  The veteran 
responded to these requests, and the available evidence was 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

Finally, the Board notes that the veteran was afforded a 
pertinent VA examination in November 2001 for the purpose of 
determining whether a current heart disorder is related to 
service.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that 


was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Factual Background

Service enlistment examination dated in March 1988 noted the 
clinical evaluation of the veteran's heart produced normal 
findings.  An electrocardiogram record dated 


in July 1989 showed sinus arrhythmia.  It was further noted 
that "short PR interval with wide QRS and delta wave 
indicating probable WPW [Wolff-Parkinson-White] syndrome."  
Periodic examination dated in May 1994, noted the clinical 
evaluation of the veteran's heart produced normal findings.  
Elevated blood pressure was noted.  In August 1994, the 
veteran was noted to have been referred by the dental 
department for evaluation for hypertension.  The provisional 
diagnosis was hypertension.  

The private medical records of C.C., M.D., have been 
associated with the claims file.  The veteran was seen on 
January 8, 2001 for heart palpitations and elevated blood 
pressure.  Following examination, the assessment was 
hypertension, heart palpitations and hypercholesterolemia.  
Following examination on January 15, 2001, the pertinent 
assessments were chest pain, etiology uncertain, probably 
myocardial ischemia; hypertension, fair control; heart 
palpitations; abnormal electrocardiogram (EKG).

In a letter, dated January 25, 2001, Dr. C.C. stated that he 
had reviewed the veteran's service medical records, which 
indicated hypertension and heart palpitations on active duty.  
Dr. C.C. noted the veteran had heart palpitations and high 
blood pressure on recent examination, and opined that the 
veteran's current conditions are more likely than not related 
to his active service.  

The veteran underwent VA examination in November 2001 for the 
assessment of hypertension and his heart.  The examiner noted 
that the veteran's files had been reviewed and that it showed 
that the veteran was given a diagnosis of "the possibility 
of Wolff-Parkinson-White syndrome in 1989."  
Electrocardiogram (EKG) was noted to have shown "widened QRS 
complexes [that are consistent] with what is seen in Wolff-
Parkinson-White syndrome."  In terms of diagnosis, the 
examiner stated that it appeared that the veteran had 
hypertension and a very abnormal EKG.  Following 
echocardiogram that was noted to have been within normal 
limits and with an ejection fraction of 61 percent, the 
diagnosis was 


hypertension with palpitations.  The examiner stated that the 
hypertension and palpitations are as likely as not related to 
blood pressure readings in service.  

The veteran was seen by Dr. C.C. on January 28, 2002.  
Following examination, the pertinent assessments were Wolff-
Parkinson-White syndrome; hypertension; heart palpitations; 
hypercholesterolemia with elevated LDL; pulmonic 
insufficiency; and tricuspid regurgitation.  

The veteran and his spouse testified at a hearing before the 
Board in November 2002 to the effect that his current heart 
disorder was shown in, and is related to a heart disorder 
that first manifested in service.  

Analysis

It is the veteran's primary contention his current diagnosis 
of Wolff-Parkinson-White syndrome is related to the 
conditions that were present on active duty.  In the 
alternative, he theorizes that his current heart disorder is 
related to his service-connected hypertension.  He states 
that service connection should be granted accordingly. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed heart disability.  VA and 
private treatment records document a heart disorder, 
diagnosed as Wolff-Parkinson-White syndrome.  "Wolff-
Parkinson-White syndrome" is the association of paroxysmal 
tachycardia (or atrial fibrillation) and preexcitation, in 
which the electrocardiogram displays a short P-R interval and 
a wide QRS complex which characteristically shows an early 
QRS vector (delta wave).  See Dorland's Illustrated Medical 
Dictionary, at 1299 (26th ed. 1981).  Clearly, the Hickson 
element (1) has been satisfied as to this claimed disability.  

With respect to Hickson element (2), there is an in-service 
electrocardiogram record dated in 1989 that was said to have 
indicated probable Wolff-Parkinson-White syndrome.  
Consequently, it must be found that there is documentation 
that the veteran sustained a pertinent disorder in service.  
The Board must therefore find that Hickson element (2) has 
been satisfied as to the claimed disorder, Wolff-Parkinson-
White syndrome.  

With respect to Hickson element (3), the Board notes that the 
private physician, Dr. C.C., has specifically associated the 
veteran's current heart condition to his active service.  
Although Dr. C.C. did not initially provide a specific heart 
diagnosis when he made the association in January 2001, by 
January 2002, Dr. C.C. confirmed the assessment of Wolff-
Parkinson-White syndrome.  Moreover, the VA physician who 
conducted the November 2001 VA examination noted a diagnosis 
of an abnormal EKG which he had stated was consistent with 
Wolff-Parkinson-White syndrome.  Although the VA physician 
did not specifically relate that syndrome to service, he did 
state that the veteran's heart palpitations were related.  
Heart palpitations in and of themselves are not a diagnosis, 
but are symptoms, and as such cannot be service connected.  
On the other hand, the veteran's diagnosed Wolff-Parkinson-
White syndrome has not been satisfactorily disassociated from 
the veteran's period of service.  

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative and spouse.  In this case, the Board must find 
that competent medical evidence or opinion has been entered 
into the record which links or relates a heart disorder, 
specifically Wolff-Parkinson-White syndrome to the veteran's 
period of active service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for a heart disorder, diagnosed as Wolff-
Parkinson-White syndrome.  It is concluded that there is more 
than an approximate balance of the evidence for the claim.  
As the evidence supports the claim, service connection for 
the claimed disorder must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for a heart disorder, 
diagnosed as Wolff-Parkinson-White syndrome, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

